FILED
                              NOT FOR PUBLICATION                           APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NORMA CRISTINA CAL and ROELI                     No. 15-70045
GALINDO CAL CARRETO,
                                                 Agency Nos.         A205-553-767
               Petitioners,                                          A205-553-768

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Norma Cristina Cal and Roeli Galindo Cal Carreto, natives and citizens of

Guatemala, petition pro se for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their motion

to reopen removal proceedings conducted in absentia. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion by denying petitioners’ motion to

reopen, where petitioners did not establish that exceptional circumstances excused

their failure to appear at their hearing. See 8 U.S.C. § 1229a(e)(1) (defining

exceptional circumstances as circumstances beyond the control of the alien,

including battery, extreme cruelty, death, or serious illness of the alien or their

immediate relatives, but not less compelling circumstances).

      We lack jurisdiction to consider petitioners’ March 8, 2016, request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      To the extent petitioners contend they are eligible for relief, we need not

reach this remaining contention in light of our disposition.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    15-70045